xrayex104.jpg [xrayex104.jpg]



Jorge Gomez6/24/2019

Delivery Via: E-mail


Dear Jorge:
On behalf of Dentsply Sirona, I am pleased to offer you the role of Executive
Vice President, Chief Financial Officer, located in Charlotte, NC, subject to
approval of our Board of Directors. In this position you will report directly to
me. Your start date in this role will be August 1, 2019, or such other date as
we may mutually agree upon.
You will find that Dentsply Sirona is a great place to work. The Company is
recognized for its innovation, clinical education, and R&D, and has been
producing industry leading products for decades. At Dentsply Sirona, our most
important asset is our people, who enable us to provide advanced and safer
dental solutions to patients, dental professionals, and labs around the globe.
We envision you becoming an integral member of the team; we value your
experience and hope to leverage it in assisting us with furthering our strategic
goals. You will find we work hard to bring out the best in our people through
professional development and growth opportunities in a high performance
empowering culture.
Your offer details covering compensation and benefit overview are below.
•Compensation:
◦Base Salary: Your salary will be payable bi-weekly at a rate of $27,884.62, the
annual equivalent of $725,000 and will be paid in accordance with Dentsply
Sirona’s standard payroll practices.
◦Signing Bonus: We are also offering you a signing bonus of $500,000, which you
will receive after you begin employment with Dentsply Sirona. This signing bonus
will be subject to the terms and conditions in the attached Repayment Agreement.
◦Make Whole Cash Payment: The Company will also pay $600,000 in a cash lump-sum
amount. If voluntary termination occurs before the first anniversary of the
start date, the Make Whole Cash Payment shall be repaid to the Company, but it
shall otherwise not be subject to disgorgement in any circumstances.
◦You will be eligible to participate in the Dentsply Sirona Annual Incentive
Plan (AIP) for key employees. The plan is designed to encourage achievement of
important business objectives. You will be eligible to be considered for an
incentive payout early in 2020 based upon 2019 results, and such amount will be
prorated based on your start date with the Company for 2019. Your target annual
incentive payout for a full year in the AIP program will be 75% of base pay.
◦You will be eligible to be considered for an annual equity award with a target
expected value of $2,100,000. All equity awards and amounts are subject to the
sole and absolute discretion of the Human Resources Committee and/or the Chief
Executive Officer, and therefore cannot be guaranteed.
◦You will be eligible to be considered for a one-time equity grant having a
notational value of up to $3,000,000 (valued at the date of grant) in the form
of 100% restricted stock units, vesting 1/3 per year over a three-year period.
All equity awards are subject to the sole and absolute discretion of the Human
Resources Committee and/or the Chief Executive Officer.
◦You will be eligible to be considered for a one-time award of Performance
Restricted Stock Units (“PRSUs”) having a target expected value of $3,500,000
(valued at the date of the grant), as part of and subject to the conditions of
the Performance Equity Operating Margin Improvement Program. All equity awards
are subject to the sole and absolute discretion of the Human Resources Committee
and/or the Chief Executive Officer.
•Benefits:
◦Benefits: You will have the option of enrolling in our excellent benefit
program, which includes health, dental, disability and life insurance. In
addition, we offer an exciting 401(k) plan and Retirement Plan, of which details
will be provided.



--------------------------------------------------------------------------------

Page 2/2
         
◦Relocation: You are also eligible for our executive relocation benefits.
•Severance
◦If your employment is terminated by the Company without Cause, you would
receive one year’s worth of your base salary, one year bonus at target and the
cost of medical and dental benefits (if your benefits are provided by the
Company at that time) for up to 12 months following your termination date,
subject to your execution of a release of claims in favor of the Company and the
Company’s other terms and conditions.


The above offer is contingent on your ability to perform the essential functions
of the job with or without reasonable accommodations, satisfactory results of a
pre-employment background check and drug screen, and verification of your
credentials and of your employment eligibility. Further, in accordance with the
Immigration Reform and Control Act of 1986, all new employees are required to
provide documents as outlined on the Form I-9 within the first 3 working days
substantiating their U.S. citizenship or permanent residence of work
authorization status (in the case of an alien).
In addition, our expectation is that you are under no contractual or other
restrictions which would prevent you from accepting employment with us or
working with or calling on any of our customers, and that you did not engage in
any conduct that would have otherwise violated your duties and obligations to
your prior employer. We also expect that you will continue to comply with any
restrictions that may apply to you regarding the recruitment of employees or
solicitation of customers of your former employer.
Nothing in this offer letter or in any prior or subsequent communications to you
shall in any way create an expressed or implied employment contract with you for
a specific term. Rather, your employment with Dentsply Sirona is and will be at
the will of the Company, and you, in turn, may likewise leave your employment
with Dentsply Sirona at any time.
Attached is our Confidentiality and Non-Competition agreement which is an
integral part of this offer of employment. To accept this offer, you must also
agree to the conditions of the agreement.
Please confirm your acceptance of this offer by acknowledging where indicated,
and returning with a signed copy of the enclosed Confidentiality and
Non-Competition agreement, to Maureen MacInnis, Chief Human Resources Officer &
Communications at Maureen.MacInnis@dentsplysirona.com. This offer will remain
open until Monday, July 1, 2019. Upon your signing of the offer and agreement,
we will finalize a start date.
Congratulations on your offer; we are excited to have you joining the team. I
have every confidence that you will make a significant contribution to the
ongoing success of Dentsply Sirona and I look forward to working with you.


Sincerely,


/s/ Don Casey
Don Casey
Chief Executive Officer
Dentsply Sirona







Accepted by:/s/ Jorge GomezJune 27, 2019Jorge GomezDate



xrayfooter.jpg [xrayfooter.jpg]